DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction 
This application contains claims directed to the following patentably distinct species:
Group A: Configuration of the connecting link 
Sub species I: shaped like long oval (Fig 1-4)
Sub species II: with an integrated hook (Fig 5) 
Sub species III: with an end shaped like an open figure eight (Fig 6)
Sub species IV: with an end that has an opening loop (Fig 8A)
Sub species V: with an end shaped like an open figure eight (Fig 8B)
Sub species VI: shaped like a geometric stadium with an opening (Fig 8C) 
Sub species VII: shaped like a geometric stadium with an opening having angled ends (Fig 8D)
Sub species VIII: connecting link shaped like a geometric stadium with no openings (Fig 8E)
Sub species IX: connecting link shaped like a geometric stadium with an opening and a weight securing prong (Fig 8F)
Sub species X: connecting link with six ends (Fig 8G)
Sub species XI: connecting link with a weight securing prong (Fig 9) 
Sub species XII: three-dimensional connecting link (Fig 10)

Group B: Configuration of the channel 
Sub species XIII: channel with an elongated oval shape (Fig 3) 
Sub species XIV: channel formed in shape of a cross having a horizontal part 422 and vertical part 424 (Fig 7A) 
Sub species XV: channel formed in shape of an inverted T with a horizontal part 522 and vertical part 524 (Fig 7B)

Group C: Weighting compartment 
Sub species XVI: enclosure having a weighting compartment (Figs 1-4, 7A-B, 9-12)
Sub species XVII: enclosure not having a weighting compartment (Figs 5-6)

Group D: Eye canal 
Sub species XVIII: eye canal present in enclosure 
Sub species XIX: eye canal not present in enclosure 

Note: If Applicant elects sub species comprising an enclosure with an eye canal, then Applicant must elect one of the sub-species in Group E below. 

Group E: Configuration of eye capsule 
Sub species XX: eye capsule with rattles (Fig 13, Fig 16A)
Sub species XXI: eye capsule with eye walls and rattling eyes (Fig 14, Fig 16C)
Sub species XXII: dumbbell eye capsule (Fig 15, Fig 16D)
Sub species XXIII: eye capsule with rattles and a wall (Fig 16B)


The species are independent or distinct because they are different configurations of a fishing lure system that require different searches/terms and have attained separate status in the art. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 2 and 3 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  separate searches are applicable to each of the configurations of the link fishing lure system. For example, the various sub species of the connecting link configurations require separate search terms such as loop, figure eight, and prong. The various sub species of the channel configurations require separate search terms such as oval cross section, t-shaped cross section, cross-shaped cross section. For configurations of the lure system with a weighting compartment, additional search terms such may include weight, load, and sinker. For configurations of the lure system with eye canal, additional search terms may include channel, passage, passageway, and eye.   

NOTE: The applicant is required to choose from the given Groups and Subspecies in the response to this action. A proper reply will include a selection of one Sub species under each of the Groups A-D. If Applicant elects sub species comprising an enclosure with an eye canal from Group D, then Applicant must select one of the sub-species in Group E below. For example, the applicant may choose Group A sub species VI; Group B sub species XIII; Group C sub species XVII; Group D sub species XVIII; and Group E Sub species XX. Also, the applicant must specify which claims read on the chosen selection.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

A telephone call was not made to request an oral election to the above restriction requirement due to complexity. 

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644